Gilfillan, O. J.,
dissenting. I am of opinion that, while it may not have been the intention of the statute that banks organized under it shall engage- in the business of trading-in promissory notes, yet such a bank may,, as incidental to its business of banking-, invest its surplus', funds in the purchase of promissory notes, stocks, and similar securities, not for the purpose of trading in them — of buying and *209selling them — but of investing its unemployed funds in them. Section 34 of the statute seems to contemplate that banks may hold such securities, obtained by purchase, for it requires that the quarterly statements to be made by' the bank shall state, not only loans and discounts — which would cover notes obtained by loans or discount — but, also, “ stock and promissory notes.” And as it is not to be presumed as against a corporation, any more than against a private person, that it has violated the law, (Chautauque County Bank v. Risley, 19 N. Y. 369, 381 ; Farmers’ Loan and Trust Co. v. Clowes, 3 N. Y. 470; Safford v. Wyckoff, 4 Hill, 442,) this plaintiff must be presumed to have acquired this note in a lawful manner until the contrary is shown — that is, it must be presumd that the plaintiff purchased the note for the purpose of investing its unemployed funds, and not for the purpose of selling again.
I think there should be a new trial.